BOYER, Judge
(dissenting).
I respectfully disagree with reversal. As pointed out in the opinion above, the trial court was correct in dismissing the complaint as drafted. As further pointed out above, the rule relied upon for reversal, or at least that portion of the rule cited in the above opinion, was not argued before the trial court or this court. I do not conceive it to be the court’s duty, nor right, to ferret out possible pleadings, or bases for pleadings, for the parties. I find nothing in the record to suggest fraud upon the court. The actions of the trial court come to us clothed with a presumption of correctness. A possible omission or oversight on the part of counsel has been suggested, but no error of the trial judge has been demonstrated. I would affirm.